Exhibit 12 UNITED COMMUNITY BANKS, INC. RATIOS OF EARNINGS TO FIXED CHARGES (Regulation S-K 503 (d)) Nine Months Ended September 30, 2012 Nine Months Ended September 30, 2011 12/31/11 12/31/10 12/31/09 12/31/08 12/31/07 EARNINGS Pre-tax income from continuing operations ) Fixed charges Amortization of capitalized interest - Capitalized interest - Preferred Series A dividends (pre-tax equivalent) Preferred Series B dividends (pre-tax equivalent) - Preferred Series B accretion (pre-tax equivalent) - Preferred Series D dividends (pre-tax equivalent) - Total earnings ) Interest on deposits Total earnings exc. deposit int. ) FIXED CHARGES Interest expensed Interest capitalized - Interest included in rental expense Preferred Series A dividends (pre-tax equivalent) 15 15 20 20 22 24 28 Preferred Series B dividends (pre-tax equivalent) - Preferred Series B accretion (pre-tax equivalent) - Preferred Series D dividends (pre-tax equivalent) - Total fixed charges Interest on deposits Total fixed charges exc. deposit int. RATIO OF EARNINGS TO FIXED CHARGES Including interest on deposits x )x )x )x )x x x Excluding interest on deposits x )x )x )x )x )x DEFICIENCY (503(d) 1(A)) with deposit int - - DEFICIENCY (503(d) 1(A)) without deposit int - -
